Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed June 16, 2022 have been received and reviewed. Claims 4, 6-7, 9-34 and 36-39 are now pending in this application.
Election/Restrictions
Applicant’s election of the compound 65A (Table 1, page 164) without traverse has been confirmed. The elected species is free from prior art and is allowable. The search was expanded to embrace the compound of formula (II) according to claim 4.
Copious amount of art was still found. 
Claims 15-34 and 36-39 are withdrawn from consideration. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim, 4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markowitz et al. (WO 2013/158649). The claim reads on the compound at the bottom of page 36 of the reference. The anticipatory compound is depicted below
RN   1471306-35-0  CAPLUS      
CN   Thieno[2,3-d]pyrimidin-5-amine, 6-(butylsulfinyl)-2,4-diphenyl-  (CA 
     INDEX NAME)
  

    PNG
    media_image1.png
    291
    410
    media_image1.png
    Greyscale
.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markowitz et al. (WO 2015/065716). The claim reads on the compounds at the bottom in pages 48 and 49 of the reference. The anticipatory compound is depicted below
RN   1714959-95-1  CAPLUS
CN   Thieno[2,3-d]pyrimidine, 6-(butylsulfinyl)-2,4-diphenyl-  (CA INDEX 
     NAME)

    PNG
    media_image2.png
    291
    410
    media_image2.png
    Greyscale

RN   1714961-85-9  CAPLUS
CN   Thieno[2,3-b]pyridine, 2-(butylsulfinyl)-4,6-diphenyl-  (CA INDEX NAME)

    PNG
    media_image3.png
    291
    410
    media_image3.png
    Greyscale

RN   1714959-96-2  CAPLUS
CN   Thieno[2,3-d]pyrimidine, 6-(butylthio)-2,4-diphenyl-  (CA INDEX NAME)

    PNG
    media_image4.png
    291
    410
    media_image4.png
    Greyscale
.

Claim Rejections - 35 USC § 112
Claims 4, 6-7, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The definition of R1 is still improper. The claim now states “R1 comprises a branched or linear alkyl selected from the group consisting of -(CH2)n1CH3 and -(n2)-X.” First, the term comprises is open-ended and should be replaced by definite language, such as, “is” or similar term. Second, the -(CH2)n1CH3 can only be a linear alkyl group. Applicants need to either delete the formula or include a branched alkyl group in the formula. Finally, the group -(n2)-X is not an alkyl group. Appropriate correction is required. See, for example, claim 12.
iii) Regarding the term “heteroaryl,” Applicants argue that this has been defined in paragraph [0154]. However, no definition was found in this paragraph. There are some examples mentioned but these lines do not say how many atoms are present in the heteroaryl, how many and what kind of heteroatoms are involved, what size ring is intended and how many rings are present.
iv) Similarly, the term “heterocyclyl” has not been defined in paragraphs [0150], [0154] or [0156] as Applicants assert. The term is still indefinite because it is not known how many atoms make up the ring, which atoms are present and what kind of a ring (monocyclic, bicyclic, spiro, fused, bridged, saturated, etc.) is intended. See also “heterocycloalkenyl” which is not normal nomenclature. 
v) Regarding the terms “acyl” and “acyloxy,” this rejection also remains because the paragraphs Applicants point to does not define these terms. It is still unclear which acyls are intended. Are acyls derived from carboxylic acids (such as, alkanoyl) intended or does this include acyls from other acids (e.g. sulfonic, phosphonic, arsenic, etc.)?
xi) In claim 15, only R6 can be alkyl, R5 should be defined as “alkylene” because R6 is a terminal group but R5 is a linking group and should be divalent. Appropriate correction is required. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 15, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624